MEMORANDUM***
Guillermo Mercado-Castro and his family, natives and citizens of Mexico, petition pro se for review of the Board of Immigration Appeals’ decision summarily affirming the immigration judge’s denial of Mercado-Castro’s application for cancellation of removal. We dismiss the petition for lack of jurisdiction.
We lack jurisdiction to review whether Mercado-Castro demonstrated the requisite exceptional and extremely unusual hardship to qualify for cancellation of removal. See Romero-Torres v. Ashcroft, 327 F.3d 887, 890-92 (9th Cir.2003).
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.